     Case 3:20-cv-01819-DMS-WVG Document 25 Filed 03/29/21 PageID.153 Page 1 of 10



 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11     JAIME CARRANZA, individually and on                  Case No.: 20-cv-1819-DMS-WVG
       behalf of all others similarly situated,
12
                                          Plaintiff,        ORDER (1) DENYING
13                                                          DEFENDANT’S MOTION TO
       v.                                                   STRIKE, (2) DENYING
14
                                                            DEFENDANT’S MOTION TO
       THE TERMINIX INTERNATIONAL
15                                                          DISMISS
       COMPANY LIMITED PARTNERSHIP,
16                                      Defendant.
17
18
19          This case comes before the Court on Defendant The Terminix International
20    Company Limited Partnership’s (“Terminix”) motion to strike Plaintiff Jaime Carranza’s
21    class allegations, or in the alternative, to dismiss the out-of-state class members for lack of
22    personal jurisdiction. Plaintiff filed a response in opposition, and Defendant filed a reply.
23    For the following reasons, Defendant’s motions are denied.
24                                                     I.
25                                         BACKGROUND
26          Plaintiff alleges Defendant sent multiple automated text messages to Plaintiff’s
27    cellular telephone number in February and April of 2019, even though Plaintiff was not a
28    customer of Defendant. (Compl. ¶¶ 22–28.) Several of these messages informed Plaintiff

                                                       1
                                                                                  20-cv-1819-DMS-WVG
     Case 3:20-cv-01819-DMS-WVG Document 25 Filed 03/29/21 PageID.154 Page 2 of 10



 1    that a Terminix employee would be coming to the “Glendora house” on “Monday
 2    morning.” (Id. ¶ 28.) Others described services such as spiderweb removal. (Id.) Plaintiff
 3    did not give Defendant prior express written consent to send these messages. (Id. ¶ 29.)
 4    Sometime in 2019, Plaintiff notified Defendant that Defendant was sending messages to
 5    the wrong person. (Id. ¶ 31.) On June 12, 2020, Plaintiff called Defendant to discuss how
 6    Defendant had obtained Plaintiff’s contact information. (Id. ¶¶ 32–33.) Defendant stated
 7    Plaintiff would not be contacted in the future by Defendant. (Id. ¶ 35.) Despite this,
 8    Plaintiff alleges he received another automated text message from Defendant on August 7,
 9    2020. (Id. ¶ 37.)
10          Based on these allegations, Plaintiff filed a putative class action complaint on
11    September 15, 2020, claiming violation of the Telephone Consumer Protection Act
12    (“TCPA”), 47 U.S.C. § 227 et seq.. Plaintiff’s proposed class is:
13          All persons throughout the United States (1) to whom Defendant delivered, or
            caused to be delivered, a text message, (2) directed to a number assigned to a
14
            cellular telephone service, (3) by using an automatic telephone dialing system,
15          (4) within four years preceding the date of this complaint through the date of
            class certification.
16
17    (Id. ¶ 57.) The present motions followed. (ECF No. 16.)
18                                                 II.
19                                     LEGAL STANDARD
20          Under Federal Rule of Civil Procedure 12(f), a court may strike “any redundant,
21    immaterial, impertinent or scandalous matter” in a pleading. Fed. R. Civ. P. 12(f). An
22    “immaterial” matter has no essential or important relationship to the claim for relief or
23    defenses pleaded. Fantasy, Inc. v. Fogerty, 984 F.2d 1524, 1527 (9th Cir. 1993), rev’d on
24    other grounds, 510 U.S. 517, 534–35 (1994). An “impertinent” matter consists of
25    statements that do not pertain and are unnecessary to the issues in question. Id.
26    Generally, motions to strike are disfavored because pleadings are of limited importance in
27    federal practice and such motions are usually used as a delaying tactic. RDF Media Ltd. v.
28    Fox Broadcasting Co., 372 F. Supp. 2d 556, 566 (C.D. Cal. 2005). Thus, courts will

                                                   2
                                                                               20-cv-1819-DMS-WVG
     Case 3:20-cv-01819-DMS-WVG Document 25 Filed 03/29/21 PageID.155 Page 3 of 10



 1    generally grant a motion to strike only when the moving party has proved that the matter to
 2    be stricken could have no possible bearing on the subject matter of the litigation. See Cal.
 3    Dep’t of Toxic Substances Control v. Alco Pac., Inc., 217 F. Supp. 2d 1028, 1033 (C.D. Cal.
 4    2002); Cortina v. Goya Foods, Inc., 94 F. Supp. 3d 1174, 1182 (S.D. Cal. 2015). In
 5    exercising its discretion over whether to grant a motion to strike, the court “views the
 6    pleadings in the light most favorable to the non-moving party.” Cal. Dep’t of Toxic
 7    Substances Control, 217 F. Supp. 2d at 1033.
 8          On a motion to dismiss for lack of personal jurisdiction pursuant to Federal Rule of
 9    Civil Procedure 12(b)(2), the plaintiff bears the burden “to establish the district court’s
10    personal jurisdiction over the defendant.” Harris Rutsky & Co. Ins. Servs., Inc. v. Bell &
11    Clements Ltd., 328 F.3d 1122, 1128–29 (9th Cir. 2003). “Where, as here, the defendant’s
12    motion is based on written materials rather than an evidentiary hearing, the plaintiff need
13    only make a prima facie showing of jurisdictional facts to withstand the motion to dismiss.”
14    Mavrix Photo, Inc. v. Brand Techs., Inc., 647 F.3d 1218, 1223 (9th Cir. 2011) (citing
15    Brayton Purcell LLP v. Recordon & Recordon, 606 F.3d 1124, 1127 (9th Cir. 2010)).
16    “Uncontroverted allegations in the complaint must be taken as true, and factual disputes
17    are construed in the plaintiff’s favor.” Freestream Aircraft (Berm.) Ltd. v. Aero Law Grp.,
18    905 F.3d 597, 602 (9th Cir. 2018) (citing Rio Props., Inc. v. Rio Int’l Interlink, 284 F.3d
19    1007, 1019 (9th Cir. 2002)).
20          Because “California’s long-arm statute allows courts to exercise personal
21    jurisdiction over defendants to the extent permitted by the Due Process Clause of the
22    United States Constitution[,]” this Court “need only determine whether personal
23    jurisdiction in this case would meet the requirements of due process.” Harris Rutsky, 328
24    F.3d at 1129 (internal quotation marks and citation omitted). “For a court to exercise
25    personal jurisdiction over a nonresident defendant consistent with due process, that
26    defendant must have ‘certain minimum contacts’ with the relevant forum ‘such that the
27    maintenance of the suit does not offend traditional notions of fair play and substantial
28

                                                   3
                                                                                20-cv-1819-DMS-WVG
     Case 3:20-cv-01819-DMS-WVG Document 25 Filed 03/29/21 PageID.156 Page 4 of 10



 1    justice.’ ” CollegeSource, Inc. v. AcademyOne, Inc., 653 F.3d 1066, 1073–74 (9th Cir.
 2    2011) (quoting Int’l Shoe Co. v. Washington, 326 U.S. 310, 216 (1945)).
 3                                                  III.
 4                                           DISCUSSION
 5          Defendant moves to strike Plaintiff’s class allegations. In the alternative, Defendant
 6    moves to dismiss the out-of-state class members. The Court addresses each motion in turn.
 7          A. Motion to Strike
 8          Defendant argues Plaintiff’s proposed class is not ascertainable and cannot satisfy
 9    either the predominance or typicality requirements of Federal Rule of Civil Procedure 23.
10    Plaintiff contends a motion to strike class allegations at the pleading stage is disfavored,
11    and the issues raised by Defendant are better addressed on a motion for class certification.
12          “Federal Rule of Civil Procedure 23 governs the maintenance of class actions in
13    federal court. Parties seeking class certification must satisfy each of the four requirements
14    of Rule 23(a)—numerosity, commonality, typicality, and adequacy—and at least one of
15    the requirements of Rule 23(b).” Briseno v. ConAgra Foods, Inc., 844 F.3d 1121, 1124
16    (9th Cir. 2017) (citing Ellis v. Costco Wholesale Corp., 657 F.3d 970, 979–80 (9th Cir.
17    2011)); see Fed. R. Civ. P. 23.
18          “Class allegations may be stricken at the pleading stage.” Lyons v. Coxcom, Inc.,
19    718 F. Supp. 2d 1232, 1235 (S.D. Cal. 2009) (citing Kamm v. California City Dev. Co.,
20    509 F.2d 205, 212 (9th Cir. 1975)); In re Wal-Mart Stores, Inc. Wage & Hour Litig., 505
21    F. Supp. 2d 609, 615 (N.D. Cal. 2007); see Vinole v. Countrywide Home Loans, Inc., 571
22    F.3d 935, 941 (9th Cir. 2009) (recognizing “preemptive” challenges to class certification
23    prior to plaintiff’s filing of motion to certify); Tietsworth v. Sears, 720 F. Supp. 2d 1123,
24    1146 (N.D. Cal. 2010) (stating court has authority under Rule 12(f) and Rule 23 to strike
25    class allegations prior to discovery “if the complaint demonstrates that a class action cannot
26    be maintained”). “However, motions to strike class allegations are generally disfavored
27    because ‘a motion for class certification is a more appropriate vehicle.’ ” Lyons, 718 F.
28    Supp. 2d at 1235–36 (quoting Thorpe v. Abbott Labs., Inc., 534 F. Supp. 2d 1120, 1125

                                                    4
                                                                                 20-cv-1819-DMS-WVG
     Case 3:20-cv-01819-DMS-WVG Document 25 Filed 03/29/21 PageID.157 Page 5 of 10



 1    (N.D. Cal. 2008)). Indeed, “the granting of motions to dismiss class allegations before
 2    discovery has commenced is rare.” In re Wal-Mart Stores, 505 F. Supp. 2d at 615.
 3          Defendant raises three challenges to Plaintiff’s proposed class. First, it contends the
 4    proposed class is impermissibly broad, and therefore not ascertainable. Specifically,
 5    Defendant argues many putative class members have suffered no injury, because those who
 6    consented to receiving texts about Terminix services have no viable TCPA claim. Second,
 7    Defendant argues the proposed class lacks predominance because the claims here require
 8    fact-specific inquiries, such as whether an autodialer was used, whether each individual
 9    was a customer of Defendant, and whether the individual consented to receiving messages.
10    Third, Defendant asserts the proposed class lacks typicality because the facts of this case
11    are unique to Plaintiff. Defendant contends the messages Plaintiff received were not “ ‘en
12    masse’ telemarketing communications,” but rather were targeted toward a particular
13    customer describing a specific service at a specific location. (Def.’s Mem. of P. & A. in
14    Supp. of Mot., ECF No. 16, at 12.)
15          Defendant raises salient points regarding Plaintiff’s proposed class. However, it has
16    not shown that the proposed classes are not certifiable as a matter of law. Lyons, 718
17    F.Supp.2d at 1236. The Court finds these issues are better resolved on a motion for class
18    certification with the benefit of discovery. See In re Wal-Mart Stores, 505 F. Supp. 2d at
19    615–16. The Court therefore denies Defendant’s motion to strike the class allegations.
20          B. Motion to Dismiss
21          In the alternative, Defendant moves to dismiss the out-of-state class members.
22    Relying on Bristol-Myers Squibb Co. v. Superior Court of California, 137 S. Ct. 1773
23    (2017) (“Bristol-Myers”), Defendant contends the Court cannot exercise specific personal
24    jurisdiction with respect to the non-California class members’ claims. 1
25
26    1
       Plaintiff does not dispute that the Court lacks general jurisdiction over Defendant.
27    General jurisdiction only exists when a defendant’s “continuous and systematic” contacts
      with the forum state render it essentially “at home” there. See Daimler AG v. Bauman, 571
28    U.S. 117, 134 (2014).
                                                   5
                                                                                 20-cv-1819-DMS-WVG
     Case 3:20-cv-01819-DMS-WVG Document 25 Filed 03/29/21 PageID.158 Page 6 of 10



 1          “Specific jurisdiction . . . depends on an ‘affiliatio[n] between the forum and the
 2    underlying controversy,’ principally, activity or an occurrence that takes place in the forum
 3    State and is therefore subject to the State’s regulation.”          Goodyear Dunlop Tires
 4    Operations, S.A. v. Brown, 564 U.S. 915, 919 (2011) (citations omitted). The parties do
 5    not dispute that the Court has specific jurisdiction over Defendant for Plaintiff’s TCPA
 6    claim and the claims of proposed California class members. Defendant is headquartered
 7    in Tennessee, but conducts business within California. (Compl. ¶¶ 5, 8.) Plaintiff alleges
 8    Defendant “intentionally and voluntarily directed its text messages to Plaintiff, a California
 9    resident, and this action arises from this contact with the forum.” (Id. ¶ 5.) However,
10    Defendant contends these allegations fail to establish personal jurisdiction with respect to
11    the claims of the unnamed out-of-state class members. Specifically, Defendant contends
12    Bristol-Myers, which required “a connection between the forum state and the specific
13    claims at issue,” 137 S. Ct. at 1781, applies to federal class action lawsuits, and thus the
14    Court cannot exercise personal jurisdiction over the out-of-state class members, whose
15    alleged injuries occurred outside of California.
16          Bristol-Myers arose out of a mass tort action filed in California Superior Court by a
17    group of plaintiffs, both California and out-of-state residents, who alleged a blood-thinning
18    drug had damaged their health. Id. at 1777–78. The Supreme Court held that the California
19    court lacked personal jurisdiction over the non-California plaintiffs’ claims. Id. at 1782.
20    It reasoned: “The relevant plaintiffs are not California residents and do not claim to have
21    suffered harm in that State. In addition . . . all the conduct giving rise to the nonresidents’
22    claims occurred elsewhere. It follows that the California courts cannot claim specific
23    jurisdiction.” Id.
24          However, the Court’s decision explicitly left open the question of whether its
25    holding extends to federal personal jurisdiction. Id. at 1783–84 (“[S]ince our decision
26    concerns the due process limits on the exercise of specific jurisdiction by a State, we leave
27    open the question whether the Fifth Amendment imposes the same restrictions on the
28    exercise of personal jurisdiction by a federal court.”). Further, as the dissent notes, the

                                                     6
                                                                                  20-cv-1819-DMS-WVG
     Case 3:20-cv-01819-DMS-WVG Document 25 Filed 03/29/21 PageID.159 Page 7 of 10



 1    decision did not address whether the holding would apply to a class action, as opposed to
 2    a mass tort action. Id. at 1789 (Sotomayor, J., dissenting).
 3          The Ninth Circuit has not yet addressed whether Bristol-Myers applies to class
 4    actions. In Molock v. Whole Foods Market Group, Inc., 952 F.3d 293, 295 (D.C. Cir.
 5    2020), the D.C. Circuit held that absent class certification, putative class members are not
 6    yet parties to an action, and thus a motion to dismiss their claims before certification is
 7    premature. Recently, the Seventh Circuit held that Bristol-Myers’ principles do not apply
 8    to a nationwide class action filed in federal court under a federal statute. Mussat v. IQVIA,
 9    Inc., 953 F.3d 441, 443, 446–47 (7th Cir. 2020), cert denied, --- S. Ct. ----, 2012 WL 78484
10    (Jan. 11, 2021) (concluding only the named class representatives’ citizenship matters for
11    establishing personal jurisdiction in TCPA class action).
12          Defendant argues Bristol-Myers does apply to federal class actions, and thus the
13    texts sent to Plaintiff in California are insufficient to justify the exercise of personal
14    jurisdiction over claims for alleged incidents in other states. Defendant points to district
15    court cases which have applied Bristol-Myers to find personal jurisdiction lacking over
16    nationwide class actions. In response, Plaintiff contends Bristol-Myers does not extend to
17    this case. Plaintiff argues courts in this district have held Bristol-Myers does not limit
18    nationwide class claims brought under federal law, and that the Court should follow the
19    reasoning in Mussat. 2
20          Defendant’s arguments are unpersuasive. The Court is not convinced that the
21    holding in Bristol-Myers reaches unnamed plaintiffs in a class action brought in federal
22    court alleging claims under federal law. 3 See, e.g., Schertzer v. Bank of Am., N.A., 445 F.
23
24    2
         Plaintiff further argues limiting nationwide class claims is inconsistent with the
25    congressional intent behind the TCPA. The Court declines to address this argument given
      its finding that Bristol-Myers is inapplicable here.
26    3
        Federal courts have found named plaintiffs in class actions based on diversity jurisdiction
27    are still required to demonstrate that the Court’s exercise of personal jurisdiction satisfies
      due process as set forth in Bristol-Myers. See Goldstein v. Gen. Motors LLC, 445 F. Supp.
28    3d 1000, 1012 (S.D. Cal. 2020). Here, however, the issue is the Court’s exercise of
                                                    7
                                                                                 20-cv-1819-DMS-WVG
     Case 3:20-cv-01819-DMS-WVG Document 25 Filed 03/29/21 PageID.160 Page 8 of 10



 1    Supp. 3d 1058, 1081 (S.D. Cal. 2020) (declining to extend Bristol-Myers to class actions
 2    and denying defendant’s motion to dismiss claims of putative non-California class
 3    members for lack of personal jurisdiction); Sousa v. 7-Eleven, Inc., No. 19-CV-2142 JLS
 4    (RBB), 2020 WL 6399595, at *3 (S.D. Cal. Nov. 2, 2020) (holding “Bristol-Myers does
 5    not apply to unnamed class members in a putative federal class action” and distinguishing
 6    class action from a mass tort where each plaintiff is named in the complaint); In re Morning
 7    Song Bird Food Litig., No. 12CV01592 JAH-AGS, 2018 WL 1382746, at *5 (S.D. Cal.
 8    Mar. 19, 2018) (“While the claims of the non-resident named plaintiffs were pertinent to
 9    the issue of specific jurisdiction in Bristol-Myers, claims of unnamed class members are
10    irrelevant to the question of specific jurisdiction.”); Sotomayor v. Bank of Am., N.A., 377
11    F. Supp. 3d 1034, 1037 (C.D. Cal. 2019) (“Although the Ninth Circuit has not addressed
12    this question, the weight of authority examining this issue has concluded that Bristol-Myers
13    does not apply to class actions.”).
14          Defendant relies on Carpenter v. Petsmart, 441 F. Supp. 3d 1028 (S.D. Cal. 2020),
15    a case from this District where the court applied Bristol-Myers to a class action involving
16    claims under the Magnuson-Moss Warranty Act and common law claims for fraud, breach
17    of warranty, and unjust enrichment, and thus found it lacked personal jurisdiction over the
18    out-of-state class members’ claims.       Defendant argues the burden of defending a
19    nationwide class action is significantly greater than defending an individual claim or
20    statewide class action, and that the State of California has little interest in the claims of
21    non-residents arising from alleged conduct by a non-California company occurring outside
22    of California. See Carpenter, 441 F. Supp. 3d at 1036. However, as another district court
23    reasoned, where a federal court presides over federal litigation, the interstate sovereignty
24    questions raised by Bristol-Myers—which involved California state court litigation—are
25    not present. Sloan v. GM LLC, 287 F. Supp.3d 840, 859 (N.D. Cal. 2018).
26
27    personal jurisdiction pertaining to the unnamed, out-of-state class members’ claims, and
28    the Court’s subject matter jurisdiction is based on a federal question, not diversity.

                                                    8
                                                                                20-cv-1819-DMS-WVG
     Case 3:20-cv-01819-DMS-WVG Document 25 Filed 03/29/21 PageID.161 Page 9 of 10



 1          Defendant further argues the exercise of jurisdiction over out-of-state class
 2    members’ claims would contravene due process and “offend the primary concern in
 3    assessing personal jurisdiction.” (Def.’s Mem. of P. & A. 17 (internal citation and quotation
 4    marks omitted).) However, courts have found that unnamed class members are not parties
 5    for jurisdictional purposes.   See, e.g., Sousa, 2020 WL 6399595, at *3–4 (concluding
 6    unnamed class members are not “parties” for purposes of assessing personal jurisdiction);
 7    Molock, 952 F.3d at 297 (“[U]nnamed class members are treated as nonparties for other
 8    purposes, including jurisdictional ones.”). The Seventh Circuit in Mussat concluded
 9    unnamed class members are not required to demonstrate either general or specific personal
10    jurisdiction, reasoning that such class members are similarly not considered parties for the
11    purpose of assessing diversity jurisdiction. 953 F.3d at 447; see id. (“As the Supreme Court
12    recognized . . . , ‘[n]onnamed class members . . . may be parties for some purposes and not
13    for others.’ ”) (quoting Devlin v. Scardeletti, 536 U.S. 1, 9–10 (2002)). The Seventh Circuit
14    additionally points out there was a “general consensus” prior to Bristol-Myers that
15    nationwide federal class actions were not prohibited by due process principles, and the
16    Supreme Court “regularly entertained nationwide classes” which relied on specific
17    jurisdiction without issue. Mussat, 953 F.3d at 445.4
18          Cases within the Ninth Circuit, and the Seventh Circuit’s recent decision in Mussat,
19    support the finding that Bristol-Myers’ holding does not apply to unnamed members of
20    federal class actions. The Court agrees that Bristol-Myers does not prohibit the exercise of
21    specific personal jurisdiction over unnamed out-of-state class members where, as here, a
22
23
24    4
        Since Bristol-Myers, at least one court in this District has certified a nationwide TCPA
25    class involving an out-of-state defendant. See McCurley v. Royal Seas Cruises, Inc., 331
      F.R.D. 142, 151, 180 (S.D. Cal. 2019). That class was later partially decertified on motion
26    of the plaintiffs, but a subclass of “[a]ll persons within the United States” who met certain
27    criteria remained. McCurley v. Royal Sea Cruises, Inc., No. 17-CV-00986-BAS-AGS,
      2020 WL 4582686, at *2 (S.D. Cal. Aug. 10, 2020).
28

                                                    9
                                                                                20-cv-1819-DMS-WVG
 Case 3:20-cv-01819-DMS-WVG Document 25 Filed 03/29/21 PageID.162 Page 10 of 10



 1   class action alleges violation of a federal statute. Accordingly, Defendant’s motion to
 2   dismiss the out-of-state class members is denied.
 3                                                IV.
 4                               CONCLUSION AND ORDER
 5         For the reasons set out above, Defendant’s motion to strike is DENIED and
 6   Defendant’s motion to dismiss is DENIED.
 7         IT IS SO ORDERED.
 8
 9   Dated: March 29, 2021
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 10
                                                                           20-cv-1819-DMS-WVG
